Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Andrew Aldag on 01/12/2022.

The claims of the application have been amended as follows: 

1.	(Currently Amended)  A method comprising:
	during an online meeting, analyzing video content and audio content generated within a meeting room at an endpoint, wherein the video content is captured via one or more cameras within the meeting room, and the audio content is captured via one or more microphones within the meeting room;
	identifying a plurality of participants within the meeting room from the video content utilizing face recognition analysis of an isolated facial image of each participant within the video content;
	determining an identified participant as a current speaker at the endpoint based upon an analysis of the video content and the audio content;
	determining a region of interest (ROI) within the video content that includes the current speaker;

	generating, modifying and/or maintaining identified participant information in response to one or more changes associated with the video content and/or the audio content, wherein the one or more changes comprises one or more of the following: an identification of each new participant at the endpoint, a determination of a newly identified participant as the current speaker at the endpoint, and a change in location of one or more identified participants at the endpoint; 
	determining, for each video frame of video content, whether one or more criteria has been satisfied based upon the one or more changes associated with the video content and/or the audio content; 
	in response to a determination of one or more criteria being satisfied for an individual video frame of video content, providing the identified participant information with the individual video frame of video content for transmission to a remote endpoint; and
	in response to a determination of none of the one or more criteria being satisfied for the individual video frame of video content, excluding the identified participant information from being provided with the individual video frame of video content for transmission to the remote endpoint such that subsequent providing of identified participant information excludes some previously provided information for one or more identified participants.

	2.	(Previously Presented)  The method of claim 1, wherein the one or more microphones comprises a plurality of microphones, and the analysis comprises mapping audio content captured by at least one of the plurality of microphones with a spatial location within the meeting room.  

	3.	(Previously Presented)  The method of claim 1, wherein the one or more changes further comprises one or more of the following: a scene change for one or more video frames within the video content, and a crop change for one or more video frames within the video content.

	4.	(Canceled)

	5.	(Previously Presented)  The method of claim 1, wherein the one or more criteria comprises one or more of the following:  a set time interval has elapsed, any newly identified participant in the meeting room at the endpoint, movement of an identified participant that changes by a set distance, identification of a new speaker at the endpoint, a scene change for one or more video frames within the video content, and a crop change for one or more video frames within the video content.

	6.	(Original)  The method of claim 5, further comprising:
	receiving the video content at the remote endpoint and extracting identified participant information from the video content; and
	displaying the video content at the remote endpoint, wherein displayed video content includes a name identifier displayed proximate an identified participant.

	7.	(Original)  The method of claim 6, wherein the displayed video content, based upon user selection at the remote endpoint, includes a name identifier displayed proximate each identified participant that is selected by a user at the remote endpoint.

	8. 	(Original)  The method of claim 6, wherein the displayed video content, based upon user selection at the remote endpoint, includes only a name identifier displayed proximate an identified participant that is determined to be the current speaker.

	9.	(Original)  The method of claim 6, wherein the name identifier remains displayed proximate the identified participant after a crop change or a scene change of one or more video frames including the identified participant.

10.	(Currently Amended)  An apparatus comprising:
a memory configured to store instructions including one or more applications that support online meetings with endpoints over a network;
a display to display video content during an online meeting; 

one or more microphones to capture audio content within the meeting room at the endpoint during the online meeting;
a communication interface configured to enable communications over a network; and 
a processor to execute and control operations of the one or more applications 
so as to:
	during the online meeting, analyze video content captured from the one or more cameras and audio content captured from the one or more microphones within the meeting room;
	identify a plurality of participants within the meeting room at the endpoint from the video content utilizing face recognition analysis of an isolated facial image of each participant within the video content;
	determine an identified participant as a current speaker at the endpoint based upon an analysis of the audio content and the video content;
	determine a region of interest (ROI) within the video content that includes the current speaker;
	adjust the video content captured by the one or more cameras based upon the ROI, wherein the adjusting comprises cropping the video content and/or [[or]] making a scene change that comprises switching from one camera to another camera in the meeting room to capture a camera view in the video content;
	generate, modify and/or maintain identified participant information in response to one or more changes associated with the video content and/or the audio content, wherein the one or more changes comprises one or more of the following: an identification of each new participant at the endpoint, a determination of a newly identified participant as the current speaker at the endpoint, a change in location of one or more identified participants at the endpoint, a scene change for one or more video frames within the video content, and a crop change for one or more video frames within the video content; 
	determine, for each video frame of video content, whether one or more criteria has been satisfied based upon the one or more changes associated with the video content and/or the audio content; 

	in response to a determination of none of the one or more criteria being satisfied for the individual video frame of video content, excluding the identified participant information from being provided with the individual video frame of video content for transmission to the remote endpoint such that subsequent providing of identified participant information excludes some previously provided information for one or more identified participants. 

	

	

	11.	(Previously Presented)  The apparatus of claim 10, wherein the one or more microphones comprises a plurality of microphones, and the analysis comprises mapping audio content captured by at least one of the plurality of microphones with a spatial location within the meeting room.  

	12.	(Previously Presented)  The apparatus of claim 10, wherein the one or more criteria comprises one or more of the following:  a set time interval has elapsed, any newly identified participant at the endpoint, movement of an identified participant that changes by a set distance, identification of a new speaker at the endpoint, a scene change for one or more video frames within the video content, and a crop change for one or more video frames within the video content.

	13.	(Currently Amended)  One or more non-transitory computer readable storage media encoded with software comprising computer executable instructions and when the software is executed operable to:

	identify a plurality of participants in the meeting room at the endpoint from the video content utilizing face recognition analysis of an isolated facial image of each participant within the video content;
	determine an identified participant as a current speaker at the endpoint based upon an analysis of the audio content and the video content;
	determine a region of interest (ROI) within the video content that includes the current speaker;
	adjust the video content captured by the one or more cameras based upon the ROI, wherein the adjusting comprises cropping the video content and/or [[or]] making a scene change that comprises switching from one camera to another camera in the meeting room to capture a camera view in the video content;
	generate, modify and/or maintain identified participant information in response to one or more changes associated with the video content and/or the audio content, wherein the one or more changes comprises one or more of the following: an identification of each new participant at the endpoint, a change in location of one or more identified participants at the endpoint, and a determination of a newly identified participant as the current speaker at the endpoint; 
	determine, for each video frame of video content, whether one or more criteria has been satisfied based upon the one or more changes associated with the video content and/or the audio content; 
	in response to a determination of one or more criteria being satisfied for an individual video frame of video content, provide the identified participant information with the individual video frame of the video content for transmission to a remote endpoint; and
	in response to a determination of none of the one or more criteria being satisfied for the individual video frame of video content, exclude the identified participant information from being provided with the individual video frame of video content for transmission to the remote endpoint such that subsequent providing of identified participant information excludes some previously provided information for one or more identified participants.

	14.	(Previously Presented)  The non-transitory computer readable storage media of claim 13, wherein the one or more changes further comprises one or more of the following: a scene change for one or more video frames within the video content, and a crop change for one or more video frames within the video content.

	15.	(Canceled) 

	16.	(Previously Presented)  The non-transitory computer readable storage media of claim 13, wherein the one or more criteria comprises one or more of the following:  a set time interval has elapsed, any newly identified participant at the endpoint, movement of an identified participant that changes by a set distance, identification of a new speaker at the endpoint, a scene change for one or more video frames within the video content, and a crop change for one or more video frames within the video content.

	17.	(Previously Presented)  The non-transitory computer readable storage media of claim 16, wherein the instructions are further operable to: 
	receive the audio content and the video content at the remote endpoint and extract identified participant information from the video content; and
	display the video content at the remote endpoint, wherein displayed video content includes a name identifier displayed proximate an identified participant.

	18.	(Previously Presented)  The non-transitory computer readable storage media of claim 17, wherein the name identifier remains displayed proximate the identified participant after a crop change or a scene change of one or more video frames including the identified participant.

	19.	(Previously Presented)  The non-transitory computer readable storage media of claim 17, wherein the displayed video content, based upon user selection at the remote endpoint, includes a name identifier displayed proximate each identified participant that is selected by a user at the remote endpoint.

.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of the record, whether taken individually or in reasonable combination, does not teach or disclose the claimed invention. Specifically, the prior art of Kenoyer describes a system wherein identified participant data is provided along with video content, but fails to teach that the determination of criteria on a frame-by-frame basis such that subsequent providing of identified participant information excludes some previously provided information for one or more identified participants, as the amended independent claims now require, in the context of the claim(s) taken as a whole. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hayakawa (US 2016/0071520 A1) describes a system of indexing speakers on a frame-by-frame basis based on a determination of particular criteria.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAD HUSSAIN whose telephone number is (571)270-3628. The examiner can normally be reached Monday-Friday 0900-1700 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal Divecha can be reached on (571) 272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IMAD HUSSAIN/Primary Examiner, Art Unit 2453